113 F.3d 1242
NOTICE: Ninth Circuit Rule 36-3 provides that dispositions other than opinions or orders designated for publication are not precedential and should not be cited except when relevant under the doctrines of law of the case, res judicata, or collateral estoppel.Mark V. SHOEN, Plaintiff-Appellant,v.Leonard Samuel SHOEN and Carol Shoen;  Michael L. Shoen andChrista G. Shoen, Defendants-Appellees.Edward J. SHOEN, Plaintiff-Appellant,v.Leonard Samuel SHOEN, et ux., et al., Defendants-Appellees.Mark V. SHOEN, Edward J. Shoen, Plaintiffs-Appellants,v.Leonard Samuel SHOEN, husband;  Carol Shoen, wife;  MichaelL. Shoen, husband;  Crista G. Shoen, wife,Defendants-Appellees.
Nos. 95-16337, 96-16505.
United States Court of Appeals, Ninth Circuit.
Argued and Submitted April 17, 1997.
Decided May 9, 1997.

1
Before:  TROTT, NOONAN, Circuit Judges, and MOSKOWITZ*, District Judge.


2
ORDER**


3
Mark Shoen and Edward Shoen appeal the district court's judgment, following a jury trial, in favor of the defendants in their defamation action.  They also appeal the district court's order denying their motion for relief pursuant to Fed.R.Civ.P. 60(b).


4
Mark Shoen and Edward Shoen argue that the jury may not have returned a unanimous defense verdict.  The jury announced in a note to the court that it had reached a unanimous verdict, and the court polled the jurors individually to confirm unanimity.  Although it would be possible for a logician to create an ambiguity in the jury's responses on the verdict forms--forms accepted by both sides without objection--it would defy common sense to conclude that the jury finding of zero damages is consistent with any verdict except a verdict for the defendants.


5
Mark Shoen and Edward Shoen argue that they were not limited purpose public figures.  The jury's verdict of no damages, no false statements and no malice moots their argument that they were not limited purpose public figures.  Even as private figures they could not recover for a true statement.  Without malice they could not recover punitive damages.


6
The district court's judgment and order are AFFIRMED.



*
 Honorable Barry Ted Moskowitz, United States District Judge for the Southern District of California, sitting by designation


**
 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by 9th Cir.R. 36-3